IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


JOHN THOMAS LINKOSKY,                         :    No. 10 WAL 2020
                                              :
                    Respondent                :
                                              :    Petition for Allowance of Appeal
                                              :    from the Order of the
              v.                              :    Commonwealth Court
                                              :
                                              :
COMMONWEALTH OF PENNSYLVANIA,                 :
DEPARTMENT OF TRANSPORTATION,                 :
BUREAU OF DRIVER LICENSING,                   :
                                              :
                    Petitioner                :


                                      ORDER



PER CURIAM

      AND NOW, this 10th day of June, 2020, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:


      Where Licensee’s operating privilege was suspended in the State of Ohio when
      he applied for a duplicate Pennsylvania camera card (driver’s license), did the
      Department of Transportation err in denying his application for the duplicate
      camera card in accordance with the requirements of 75 Pa.C.S. § 1503(a)(1)?